Title: To George Washington from Major General Stirling, 9 December 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


        
          Dear Sir,
          Baskingridge [N.J.] December 9th 1779
        
        I have your Excellency’s favour of this date on the Subject of the Movement of the Virginia Troops, I should have been very happy to have Continued the Command of them as they are an excellent body of Men, and Among the Officers Many Valuable Men for whom I have the greatest Esteem; but in all Arrangements of the Army I have always been Content with the Commands that have been Alloted to me, and I do not doubt I shall have reason to be so, in the future Arrangements; However pleasing the Command of the Southern Army might have been to me, the very great Esteem I have for General Lincoln, would prevent my entertaining a Wish to take it out of his hands. Besides his abilities, the knowledge he has acquired of that Country, point him out the fittest Officer for that Command, and I am happy he is Continued in it. Whatever Commands your Excellency may Commit to my Care, you may be Assured will be executed with Chearfullness & faithfullness; and that with much

Sincere Affection, Esteem and Regard, I have the Honor to be your Excellencys Most Obedient Humble Servant
        
          Stirling,
        
      